UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7011


JIMMY ALLEN ROBERTS,

                     Plaintiff - Appellant,

              v.

FRANK L. PERRY, Secretary of Prisons, North Carolina Department of Public
Safety; LYNN OLLIS, Mailroom Supervisor, Mountain View Correctional Institute;
FNU GREAR, Corrections Officer, Mountain View Correctional Institute; MIKE
SLAGLE, Superintendent, Mountain View Correctional Institute,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Frank D. Whitney, Chief District Judge. (1:16-cv-00385-FDW)


Submitted: October 17, 2019                                   Decided: October 22, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Allen Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Jimmy Allen Roberts appeals the district court’s order granting Defendants

summary judgment in Roberts’ civil rights action filed pursuant to 42 U.S.C. § 1983 (2012)

and the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to

2000cc-5 (2012). On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because Roberts’ informal brief does not challenge the basis

for the district court’s disposition, Roberts has forfeited appellate review of the court’s

order.    See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2